Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of alloy steel bars; that such bars are articles of which the component material in chief value is metal, other than ores or concentrates, or crude metal; that such bars were imported to be used in remanufacture by melting and have been so used; and that there had been compliance with the regulations prescribed by the Secretary of the Treasury, pursuant to Public Law 869, supra. Upon the agreed statement of facts, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.